Citation Nr: 1810444	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-26 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE


Entitlement to additional special monthly compensation (SMC) based on the need for a higher level of care at the rate specified under 38 U.S.C. § 1114 (r)(1) or (r)(2).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran had active duty from January 1995 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the RO in Detroit, Michigan, which denied special monthly compensation based on the need for regular aid and attendance.  

In September 2017, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C. § 7102(b) (2012).


FINDINGS OF FACT

1.  Special monthly compensation is currently in effect at the (l)(1) rate.

2.  The Veteran does not have service-connected disabilities manifested by either the anatomical loss or loss of use of one or both feet, the anatomical loss or loss of use of one or both hands, vision impairment, hearing impairment, anatomical loss or loss of use of any extremity, or paraplegia; the Veteran is not shown to have received daily personal health-care services by an unlicensed person who is following a regimen prescribed by a health-care professional, with consultations at least once each month to monitor the prescribed regimen, for a higher level of care than is required to establish entitlement to the regular aid and attendance allowance, without which the Veteran would require hospitalization, nursing home care, or other residential institutional care.

CONCLUSION OF LAW

The criteria for an additional special monthly compensation based on the need for a higher level of care at the rate specified under 38 U.S.C. § 1114 (r)(1) or (r)(2) are not shown to have been met.  38 U.S.C. § 1114 (r) (1) - (2) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to special monthly compensation under 38 U.S.C. § 1114 (r)(2).  During his hearing, held in September 2017, the Veteran testified to the following: he has symptoms that include anxiety, light-headedness, and dizziness.  He has diabetes mellitus, type 2, with a history of hospitalization for a diabetic coma.  He has been hospitalized for psychiatric symptoms about four to five times.  The Veteran asserted that with his computer training, he would be earning at least $100,000 a year, and that he should be compensated for his loss of earnings due to his service-connected psychiatric symptoms.  He has severe anxiety.  During a typical day, he may go to the park and fly remote-controlled helicopters and planes.  There is a park near his home, which he goes to by himself.  On some occasions, his mother drives him to another park.  He also watches television.  He bought a bicycle and he has started riding it.  He lives with his mother, who works at home, and she gives him his medication.  

In written testimony, the Veteran has argued that the "(r)(2)" rate most nearly equals what he would be earning in civilian life, but for his service-connected acquired psychiatric disability.  Specifically, he asserts that this rate "matches the pay scale of the NOVELL Computer Networking Engineering Certification I have, but will never be able to do again because of my psychiatric condition."  See Veteran's notice of disagreement, received in September 2011; Veteran's appeal (VA Form 9), received in July 2014.  In other written testimony, the Veteran has indicated that a higher rate of SMC is warranted related to an incident in which he drank too much coffee and required hospitalization for dizziness and anxiety, and hospitalization caused by elevated blood sugar, resulting in pancreatitis and a "diabetic coma."  See Veteran's statement, received in November 2017.

In November 2007, the Veteran filed a claim for service connection for an acquired psychiatric disorder.  

In August 2010, the RO granted service connection for schizoaffective disorder, bipolar type, evaluated as 100 percent disabling, with an effective date of November 2, 2007.  The RO also awarded SMC based on the need for aid and attendance at the rate specified under 38 U.S.C. § 1114 (l)(1) ("L-1" for clarification).   

The Veteran subsequently asserted that he was entitled to SMC at a higher rate.  In June 2014, the RO adjudicated this claim de novo, and determined that a higher SMC rate is not warranted.  See June 2014 statement of the case.  The Veteran has appealed.  

The Board notes that in April 2011, the RO determined that the Veteran was not competent to handle disbursement of VA funds.  See 38 C.F.R. § 3.353 (2017).

Special monthly compensation is authorized in particular circumstances in addition to compensation for service-connected disabilities.  38 U.S.C. § 1114; 38 C.F.R. §§ 3.350, 3.352. 

Special monthly compensation is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  Special monthly compensation at the "k" and "r" rates are paid in addition to any other special monthly compensation rates, with certain monetary limits. 

Under 38 U.S.C. § 1114  subsection (r) and 38 C.F.R. § 3.352 (h), a Veteran is entitled to an aid and attendance allowance when the following conditions are met:

(i) the Veteran is entitled to the compensation authorized under 38 U.S.C. § 1114  subsection (o), or the maximum rate of compensation authorized under 38 U.S.C. § 1114 subsection (p) or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k) and is in the need of regular aid and attendance.

SMC at the (o) rate is available when the Veteran as a result of service-connected disability has suffered disability under conditions which would entitle such Veteran to two or more of the rates provided in one or more subsections (l) through (n) with no condition considered twice or if a veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling and a veteran has also suffered service-connected total blindness with 5/200 visual acuity or less, or if a veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and a veteran has also suffered service-connected blindness having only light perception or less, or if a veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances, he or she shall receive compensation at the rate found in § 1114(o).  38 U.S.C. § 1114 (o). 

SMC at the "m" rate is warranted if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114 (m); 38 C.F.R. § 3.350 (c).

SMC at the "n" level is warranted if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing natural elbow action with prosthesis in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg with factors that prevent the use of prosthetic appliances, or has suffered anatomical loss of both eyes, or has suffered blindness without light perception in both eyes.

The provisions of 38 U.S.C. § 1114 (p) provide for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C. § 1114 (p); 38 C.F.R. § 3.350 (f).

The special aid and attendance benefit under 38 U.S.C. § 1114 (r) is payable to a veteran receiving the maximum rate under 38 U.S.C. 1114 (o) or (p) who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods he or she is not hospitalized at United States Government expense.  Determination of this need is subject to the criteria as to the need for aid and attendance under 38 C.F.R. § 3.352.  See 38 C.F.R. § 3.350 (h).

Aid and attendance under 38 U.S.C. § 1114 subsection (r)(2) is available when the requirements for 38 U.S.C. § 1114 subsection (r) are met and the Veteran needs a "higher level of care" (as defined in (38 C.F.R. § 3.352 )(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care. 

Also, a need for a "higher level of care" shall be considered to be a need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional. Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  See 38 C.F.R. § 3.352 (b)(2).

The term "under the regular supervision of a licensed health-care professional," means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(b)(2) - (4), (c).  

GAF (global assessment of functioning) scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").  

The Veteran's medical history shows the following: during service, the Veteran's service treatment records show that he was hospitalized for psychiatric symptoms in May 1995.  His Axis I and Axis II diagnoses were rule out psychotic disorder NOS (not otherwise specified), rule out schizoid, paranoid, schizotypal personality disorder.  The narrative reason for separation on his discharge (DD Form 214) was personality disorder.  

Between separation from service and 2004, he was hospitalized for psychiatric symptoms about ten times.  

A VA mental disorders examination report, dated in July 2009, shows that the Axis I diagnosis was schizoaffective disorder, bipolar type.  The Axis V diagnosis was a GAF score of 40.  The examiner determined that there was total social and occupational impairment due to psychiatric symptoms.  

Private treatment records from D.G., M.D., dated between 2012 and 2017, show ongoing treatment for psychiatric symptoms, with use of medications that include Lexapro, Ativan and Clozaril.  There is a notation of emergency room treatment for an excess of caffeine in February 2012, and that he is "now ok."  His global assessment of functioning scores were as low as 45, however, since 2014 his GAF scores were primarily 60 or "60+".  In August 2015, the Veteran was hospitalized for hypertriglyceride acute pancreatitis.  He was noted to have diabetes mellitus.  

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Special compensation at the "r" level is not warranted by the evidence of record.  The Veteran's need for regular aid and attendance has been established; he is in receipt of SMC on the "(l)(1)" ("L-1" for clarification) level for regular aid and attendance.  However, service connection is currently only in effect for a single disability, i.e., an acquired psychiatric disability.  SMC under the higher "r" level requires additional disabilities.  The Veteran is not service connected for visual impairment or hearing impairment.  He is also not shown to have loss, or loss of use, of one or both hands or feet, or any extremity, or paraplegia, attributable to his service-connected disability.  In summary, the rate provided in 38 U.S.C. § 1114 (r) presupposes that SMC is in effect at a level higher than the "l" rate.  Specifically, it is required that the "o" rate, the maximum "p" rate, or the intermediate rate between "n" and "o" with the "k" rate, be in effect prior to an allowance of either the "(r)(1)" or "(r)(2)" rate.  Because those levels of SMC are not met, and as the Veteran is not shown to require a "higher level of care" as defined at 38 C.F.R. § 3.352 (b), SMC at the "(r)(1)" or "(r)(2)" rate is not warranted.  Accordingly, the claim must be denied.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107 (b) (2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded an examination. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).




ORDER

Additional special monthly compensation based on the need for a higher level of care at the rate specified under 38 U.S.C. § 1114 (r)(1) or (r)(2) is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


